Citation Nr: 1016606	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  06-09 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a left ankle injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from January 1986 to 
January 1990 and from January to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Buffalo RO that denied an increased rating for residuals of a 
left ankle injury.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to assist Veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  This duty includes providing a 
thorough and contemporaneous medical examination.  In the 
present case, the record shows that the Veteran's most recent 
VA examination was in May 2005, nearly 5 years ago.  Due to 
the lack of current findings, the Board has no choice but to 
allow the Veteran an opportunity to undergo a contemporaneous 
VA examination to assess the current nature, extent and 
severity of his left ankle disability.  See Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43186 (1995).

It is also noteworthy that the most recent medical evidence 
of record consists of VA treatment notes dated in January 
2006.  The Board finds it is likely that more recent VA 
treatment records exist; therefore, these records must be 
associated with the claims file.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, the Veteran has not received notice of disability 
ratings and effective dates of awards in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
the matter is being remanded anyway, the RO/AMC will have the 
opportunity to send corrective notice. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be provided notice 
of disability ratings and effective dates 
of awards, consistent with Dingess.

2.  VA medical records pertaining to the 
Veteran's left ankle disability since 
January 2006 must be secured and 
associated with the claims file.  The 
Veteran should also be asked to identify 
any private treatment he received for his 
left ankle disability since January 2006.  
Any  additional pertinent records 
identified by the Veteran should also be 
obtained, following the receipt of any 
necessary authorizations from the 
Veteran, and associated with the claims 
file.

3.  After completion of the above, the 
Veteran should be afforded an appropriate 
VA examination to determine the nature, 
extent and severity of his left ankle 
disability.  The claims folder should be 
made available to the examiner, and the 
receipt and review of these records 
should be noted.  All indicated tests, 
including range of motion studies, should 
be performed.  The examiner should 
express the findings of range of motion 
studies in degrees and in relation to 
normal range of motion, and should fully 
describe any pain, weakened movement, 
excess fatigability, and incoordination 
present.  To the extent possible, the 
examiner should express any functional 
loss in terms of additional degrees of 
limited motion of the affected joint.  

4.  Thereafter, the Veteran's claim must 
be readjudicated.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

